DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,392,719; hereinafter “Chen”) in view of Lee et al. (US 10,172,251; hereinafter “Lee”).
Regarding claim 1, Chen teaches a drive carrier (10, 20, Figs. 1-9), comprising: a carrier frame (10, Figs. 3-7) for receiving a drive (2, Figs. 3-5), the carrier frame including a connector opening (see opening at 1112, Fig. 9) positioned to permit a connector of a cable (not explicitly shown, but mentioned in col. 5, ln. 13: “…the hard drive 2 is combined with a connector 5 (eSATA)…”; note it is well-known that eSATA have cable connector) to establish a connection with a connector (connector 6 in Fig. 9) of the drive when the drive is received by the carrier frame; a carrier door (20, Figs. 3-5) coupled to the carrier frame and movable between an open position (20 opened as shown in Fig. 3) and a closed position (20 closed in Figs. 6, 7 and 9), wherein the carrier door permits insertion of the drive into, or removal of the drive out of, the carrier frame when the carrier door is in the open position (can be inserted or removed in open position shown in Fig. 3), and wherein the carrier door retains the drive within the carrier frame when the carrier door is in the closed position (retained in closed position as shown in Figs. 6, 7, 9).
Chen does not teach a connector lock coupled to the carrier frame, the connector lock configured to prevent disconnection of the connector of the cable when the connector lock is engaged. However, Lee teaches a connector lock (100, Figs. 1-6) coupled to a carrier frame (300, Figs. 1-6), the connector lock configured to prevent disconnection of a connector of a cable (200, Figs. 1, 2, 6) when the connector lock is engaged (see Figs. 1 and 6), wherein the connector lock includes a pair of retention pins (same as 100, Fig. 3) for engaging a pair of retention holes (210, Fig. 2) of the connector of the cable, the pair of retention pins positioned on opposite ends of a connector opening (at 331, 332, Fig. 2), wherein each of the pair of retention pins is elastic (due to elastic arms 120A, 120B, Fig. 3) from a resting position (G1, Fig. 3 or G3, Fig. 6) to a disengaged position (G2, Fig. 5), and wherein the connector lock permits disconnection of the connector of the cable when each of the retention pins is in its respective disengaged position (G2 position permits disconnection of 200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a connector lock coupled to the carrier frame, the connector lock configured to prevent disconnection of the connector of the cable when the connector lock is engaged in Chen, as taught by Lee, in order to secure the connection and reduce stress between the connector of the drive and the connector of the cable.
Regarding claim 3, Chen in view of Lee teaches the drive carrier of claim 1, and Lee also teaches wherein the connector lock includes a retention pin (same as one of the 100, Fig. 2 of Lee) for engaging a retention hole (210, Fig. 2 of Lee) of the connector of the cable.
Regarding claim 4, Chen in view of Lee teaches the drive carrier of claim 3, and Lee also teaches wherein the connector lock includes an additional retention pin (the other of the 100, Fig. 2 of Lee), wherein the retention pin and the additional retention pin are located on opposite ends of the connector opening (at 331, 332, Fig. 2 of Lee).
	Regarding claim 6, Chen in view of Lee teaches the drive carrier of claim 1, and Chen further teaches wherein the carrier door is configured to facilitate insertion of the drive into, or removal of the drive out of, the carrier without the use of tools (col. 3, lns. 56-60: “…the users do not need to use any tools to remove the hard drive 2 from the frame 10...”; also see col. 5, lns. 8-11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee, and further in view of Reznikov et al. (US 6,798,650; hereinafter “Reznikov”).
	Regarding claim 2, Chen in view of Lee teaches the drive carrier of claim 1. Chen does not teach a damping coupling coupled to the carrier frame, the damping coupling operable to couple the carrier frame to an object and to vibrationally isolate the carrier frame from the object. However, Reznikov teaches a damping coupling (44, Figs. 1-4) coupled to a carrier frame (36, Figs. 1-4), the damping coupling operable to couple the carrier frame to an object (such as 21, Fig. 4) and to vibrationally isolate the carrier frame from the object (col. 3, lns. 20-29: “…The split 43 and the bulges 44 form a plastic spring… resiliently engage the bottom and top guides 23 of the chassis 21… vibration of the disk drive within the chassis is damped both vertically and horizontally…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a damping coupling coupled to the carrier frame, the damping coupling operable to couple the carrier frame to an object and to vibrationally isolate the carrier frame from the object in Chen in view of Lee, as taught by Reznikov, in order to protect the drive from vibrational damage.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 6,122,165; hereinafter “Schmitt”) in view of Lee.
	Regarding claim 7, Schmitt teaches a system (Fig. 1-9B), comprising: a chassis (12, Fig. 1); a motherboard (14, Fig. 1) coupled to the chassis; a drive carrier (30, Fig. 2 and/or 50, Fig. 5) coupled to the chassis (26, which include 30, is coupled to the chassis 12 in Fig. 1), the drive carrier housing a drive (48, Fig. 2) having a drive connector (inherently has a drive connector in order to connect to 24a and 24b in Fig. 1), the drive carrier vibrationally isolating the drive from the chassis (flexible walls 36 and shield 50 inherently acts as vibrational isolator between the drive 48 and the chassis 12); and a data cable (24a and/or 24b, Fig. 1) operatively coupling the drive to the motherboard, the data cable having a cable connector (inherently have connectors on 24a and 24b) operatively coupled to the drive connector.
	Schmitt does not teach the drive carrier having a connector lock; wherein the connector lock of the drive carrier releasably engages the cable connector to prevent decoupling of the cable connector and the drive connector. However, Lee teaches a drive carrier (300, 500, 100 Fig. 1) having a connector lock (100, Fig. 1); wherein the connector lock of the drive carrier releasably engages a cable connector (200, Fig. 1) to prevent decoupling the cable connector and the a drive connector (410, Fig. 1), wherein the connector lock includes a pair of retention pins (same as 100, Figs. 2, 3) for engaging a pair of retention holes (210, Fig. 2) of the connector of the cable, the pair of retention pins positioned on opposite ends of a connector opening (opening at or above 331, 332, Fig. 2), wherein the connector opening is positioned to permit the cable connector to establish a connection with the drive connector (as shown in Fig. 1), wherein each of the pair of retention pins is elastic (due to elastic arms 120A, 120B, Fig. 3) from a resting position (G1, Fig. 3 or G3, Fig. 6) to a disengaged position (G2, Fig. 5), and wherein the connector lock permits disconnection of the cable connector when each of the retention pins is in its respective disengaged position (G2 position permits disconnection of 200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the drive carrier having a connector lock; wherein the connector lock of the drive carrier releasably engages the cable connector to prevent decoupling of the cable connector and the drive connector in Schmitt, as taught by Lee, in order to secure the connection and reduce stress between the connector of the drive and the connector of the data cable.
	Regarding claim 9, Schmitt in view of Lee teaches the system of claim 7, and Lee also teaches wherein the connector lock includes a retention pin (same as one of the 100, Fig. 2 of Lee) extending from a frame of the drive carrier (same as frame of 300, see Figs. 1 and 6 of Lee).
	Regarding claim 10, Schmitt in view of Lee teaches the system of claim 9, and Lee also teaches wherein the connector lock includes an additional retention pin (the other of the 100, Fig. 2 of Lee) extending from the frame of the drive carrier, wherein the retention pin and the additional retention pin are positioned on opposite ends of a connector opening (at 331, 332, Fig. 2 of Lee), the connector opening positioned to permit the cable connector to establish a connection with the drive connector (as shown in Fig. 1).
	 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Lee, and further in view of Reznikov.
	Regarding claim 8, Schmitt in view of Lee teaches the system of claim 7. Schmitt does not teach wherein the drive carrier is coupled to the chassis by a damping coupling. However, Reznikov teaches a drive carrier (36, Figs. 1-4) is coupled to a chassis (21, Fig. 4) by a damping coupling (44, Figs. 1-4; col. 3, lns. 20-29: “…The split 43 and the bulges 44 form a plastic spring… resiliently engage the bottom and top guides 23 of the chassis 21… vibration of the disk drive within the chassis is damped both vertically and horizontally…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the drive carrier is coupled to the chassis by a damping coupling in Schmitt in view of Lee, as taught by Reznikov, in order to protect the drive from vibrational damage.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Lee, and further in view of Chen.
	Regarding claims 12 and 13, Schmitt in view of Lee teaches the system of claim 7. Schmitt does not teach wherein the drive carrier includes a carrier door coupled to a carrier frame and movable between an open position and a closed position, wherein the carrier door permits insertion of the drive into, or removal of the drive out of, the carrier frame when the carrier door is in the open position, and wherein the carrier door retains the drive within the carrier frame when the carrier door is in the closed position, wherein the carrier door is configured to facilitate insertion of the drive into or removal of the drive out of the carrier without the use of tools. However, Chen teaches a drive carrier (10, 20, Figs. 1-9) includes a carrier door (20, Figs. 3-5) coupled to a carrier frame (10, Figs. 3-7) and movable between an open position (20 opened as shown in Fig. 3) and a closed position (20 closed in Figs. 6, 7 and 9), wherein the carrier door permits insertion of a drive (2, Figs. 3-5) into, or removal of the drive out of, the carrier frame when the carrier door is in the open position (can be inserted or removed in open position shown in Fig. 3), and wherein the carrier door retains the drive within the carrier frame when the carrier door is in the closed position (retained in closed position as shown in Figs. 6, 7, 9), wherein the carrier door is configured to facilitate insertion of the drive into or removal of the drive out of the carrier without the use of tools (col. 3, lns. 56-60: “…the users do not need to use any tools to remove the hard drive 2 from the frame 10...”; also see col. 5, lns. 8-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the drive carrier includes a carrier door coupled to a carrier frame and movable between an open position and a closed position, wherein the carrier door permits insertion of the drive into, or removal of the drive out of, the carrier frame when the carrier door is in the open position, and wherein the carrier door retains the drive within the carrier frame when the carrier door is in the closed position, wherein the carrier door is configured to facilitate insertion of the drive into or removal of the drive out of the carrier without the use of tools in Schmitt in view of Lee, as taught by Chen, in order to quickly install/remove drive when needed by a user without using a tool (see Chen at col. 3, lns. 56-60 and col. 5, lns. 8-11).

Claims 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Chen and Hwang et al. (US 6,290,536; hereinafter “Hwang”).
	Regarding claims 14 and 19, Schmitt teaches a method (Figs. 1-9B), comprising: providing a drive carrier (30, Fig. 2 and/or 50, Fig. 5) having a carrier frame (30, Fig. 2); installing a drive (48, Fig. 2) in the drive carrier, the drive having a drive connector (inherently has a drive connector in order to connect to 24a and 24b in Fig. 1); securing the drive carrier to a chassis (12, Fig. 1) housing a motherboard (14, Fig. 1); operatively coupling the drive to the motherboard using a cable (24a and/or 24b, Fig. 1) having a cable connector (inherently have connectors on 24a and 24b), wherein operatively coupling the drive to the motherboard includes operatively coupling the cable connector and the drive connector (as shown in Fig. 1).
	Schmitt does not teach a carrier door, wherein installing the drive includes opening the carrier door to permit insertion of the drive, inserting the drive, and closing the carrier door to retain the drive in the drive carrier, wherein installing the drive in the drive carrier is performed without the use of tool. However, Chen teaches a driver carrier (10, 20, Figs. 1-9) including a carrier door (20, Figs. 3-5), wherein installing a drive (2, Figs. 3-5) includes opening the carrier door to permit insertion of the drive, inserting the drive (can be inserted or removed in open position shown in Fig. 3), and closing the carrier door to retain the drive in the drive carrier (retained in closed position as shown in Figs. 6, 7 and 9), wherein installing the drive carrier is performed without the user of tools (col. 3, lns. 56-60: “…the users do not need to use any tools to remove the hard drive 2 from the frame 10, thereby achieving the goal of quick assembling/disassembling.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a carrier door, wherein installing the drive includes opening the carrier door to permit insertion of the drive, inserting the drive, and closing the carrier door to retain the drive in the drive carrier, wherein installing the drive in the drive carrier is performed without the use of tool in Schmitt, as taught by Chen, in order to quickly install/remove drive when needed by a user without using a tool.
	Schmitt does not teach a connector lock, and engaging the connector lock to prevent the cable connector from disconnecting from the drive connector. However, Hwang teaches a connector lock (32, Figs. 6, 7), and engaging the connector lock to prevent a cable connector (10, Figs. 6, 7) from disconnecting from another connector (20, Figs. 6, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a connector lock, and engaging the connector lock to prevent the cable connector from disconnecting from the drive connector in Schmitt in view of Chen, as taught by Hwang, in order to prevent the two connectors from separating.
	Regarding claim 16, Schmitt in view of Chen and Hwang teaches the method of claim 14. Schmitt does not teach wherein engaging the connector lock occurs automatically in response to coupling the cable connector and the drive connector. However, Hwang further teaches engaging the connector lock occurs automatically in response to coupling the cable connector and the drive connector (refer to Figs. 1 to Fig. 2 where 10 engages with 32 and lock occurs automatically). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engaging the connector lock occurs automatically in response to coupling the cable connector and the drive connector in Schmitt in view of Chen and Hwang, as taught by Hwang, in order to easily lock the two connectors together.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Chen, Hwang, and further in view of Reznikov.
	Regarding claim 15, Schmitt in view of Chen and Hwang teaches the method of claim 14. Schmitt does not teach wherein securing the drive carrier includes coupling the drive carrier to the chassis using a damping coupling. However, Reznikov teaches securing a drive carrier (36, Figs. 1-4) includes coupling the drive carrier to a chassis (21, Fig. 4) using a damping coupling (44, Figs. 1-4; col. 3, lns. 20-29: “…The split 43 and the bulges 44 form a plastic spring… resiliently engage the bottom and top guides 23 of the chassis 21… vibration of the disk drive within the chassis is damped both vertically and horizontally…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to securing the drive carrier includes coupling the drive carrier to the chassis using a damping coupling in Schmitt in view of Chen and Hwang, as taught by Reznikov, in order to protect the drive from vibrational damage.

Claims 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Chen and Lee.
	Regarding claims 14 and 19, Schmitt teaches a method (Figs. 1-9B), comprising: providing a drive carrier (30, Fig. 2 and/or 50, Fig. 5) having a carrier frame (30, Fig. 2); installing a drive (48, Fig. 2) in the drive carrier, the drive having a drive connector (inherently has a drive connector in order to connect to 24a and 24b in Fig. 1); securing the drive carrier to a chassis (12, Fig. 1) housing a motherboard (14, Fig. 1); operatively coupling the drive to the motherboard using a cable (24a and/or 24b, Fig. 1) having a cable connector (inherently have connectors on 24a and 24b), wherein operatively coupling the drive to the motherboard includes operatively coupling the cable connector and the drive connector (as shown in Fig. 1).
	Schmitt does not teach a carrier door, wherein installing the drive includes opening the carrier door to permit insertion of the drive, inserting the drive, and closing the carrier door to retain the drive in the drive carrier, wherein installing the drive in the drive carrier is performed without the use of tool. However, Chen teaches a driver carrier (10, 20, Figs. 1-9) including a carrier door (20, Figs. 3-5), wherein installing a drive (2, Figs. 3-5) includes opening the carrier door to permit insertion of the drive, inserting the drive (can be inserted or removed in open position shown in Fig. 3), and closing the carrier door to retain the drive in the drive carrier (retained in closed position as shown in Figs. 6, 7 and 9), wherein installing the drive carrier is performed without the user of tools (col. 3, lns. 56-60: “…the users do not need to use any tools to remove the hard drive 2 from the frame 10, thereby achieving the goal of quick assembling/disassembling.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a carrier door, wherein installing the drive includes opening the carrier door to permit insertion of the drive, inserting the drive, and closing the carrier door to retain the drive in the drive carrier, wherein installing the drive in the drive carrier is performed without the use of tool in Schmitt, as taught by Chen, in order to quickly install/remove drive when needed by a user without using a tool.
	Schmitt does not teach a connector lock, and engaging the connector lock to prevent the cable connector from disconnecting from the drive connector. However, Lee  teaches a connector lock (100, Fig. 1), and engaging the connector lock to prevent a cable connector (200, Fig. 1) from disconnecting from a drive connector (410, Fig. 1), wherein the connector lock includes passing a retention pin (same as 100, Figs. 2, 3) of the connector lock through an aperture (210, Fig. 2) of the cable connector in a snap-fit arrangement (snap-fit due to elastic arms 120A and 120B, see Fig. 5, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a connector lock, and engaging the connector lock to prevent the cable connector from disconnecting from the drive connector in Schmitt in view of Chen, as taught by Lee, in order to secure the connection and reduce stress between the connector of the drive and the connector of the data cable.
	Regarding claim 17, Schmitt in view of Chen and Lee teaches the method of claim 14, and Lee also teaches wherein engaging the connector lock includes passing a retention pin (same as 100, Figs. 2, 3) of the connector lock through an aperture (210, Fig. 2) of the cable connector.
	Regarding claim 20, Schmitt in view of Chen and Lee teaches the method of claim 14, and Lee also teaches wherein engaging the connector lock includes engaging a retention pin (same as 100, Figs. 2, 3) of the connector lock with a corresponding aperture (210, Fig. 2) of the cable connector in a snap-fit arrangement (snap-fit due to elastic arms 120A and 120B, see Fig. 5, 6).

Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 5, prior arts do not teach or suggest the combination of the drive carrier of claim 5, in particular, wherein the connector lock includes a pair of retention pins positioned on opposite ends of the connector opening, wherein each of the pair of retention pins is elastically deflectable towards the other from a resting position to a disengaged position, and wherein the connector lock permits disconnection of the connector of the cable when each of the retention pins is in its respective disengaged position.
Re claim 11, prior arts do not teach or suggest the combination of the system of claim 11, in particular, wherein the connector lock includes a pair of retention pins positioned on opposite ends of a connector opening, wherein the connector opening is positioned to permit the cable connector to establish a connection with the drive connector, and wherein each of the pair of retention pins is elastically deflectable towards the other from a resting position to a disengaged position, wherein the connector lock permits disconnection of the cable connector from the drive connector when each of the retention pins is in its respective disengaged position.
Re claim 18, prior arts do not teach or suggest the combination of the method of claim 18, in particular, wherein the connector lock includes a pair of retention pins positioned on opposite ends of a connector opening, wherein the connector opening is positioned to permit the cable connector to couple with the drive connector, and wherein the method further comprises: disengaging the connector lock and removing the cable connector, wherein disengaging the connector lock includes moving each of the pair of retention pins to a disengaged position by applying force on the respective retention pin to deflect the respective retention pin towards the other retention pin, and wherein the connector lock permits disconnection of the cable connector from the drive connector when each of the retention pins is in its respective disengaged position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841